[Cite as Kramer v. Ohio Dept. of Pub. Safety, 2011-Ohio-7070.]



                                      Court of Claims of Ohio
                                                                         The Ohio Judicial Center
                                                                 65 South Front Street, Third Floor
                                                                            Columbus, OH 43215
                                                                  614.387.9800 or 1.800.824.8263
                                                                             www.cco.state.oh.us




RONALD S. KRAMER

       Plaintiff

       v.

OHIO DEPT. OF PUBLIC SAFETY

       Defendant

Case No. 2011-09748-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION

        {¶1}    Plaintiff, Ronald Kramer, alleged that on May 22, 2011,1 at approximately
11:55 a.m., he parked his 2005 Subaru Outback in the public parking area of his
employer, Ohio Department of Transportation (ODOT), at the District 8 headquarters
while he and his family went to lunch at a nearby establishment. Plaintiff asserted he is
employed by ODOT as a District Bridge Design Engineer. Plaintiff related that when he
returned to the area approximately one hour later, he learned that his vehicle had been
towed. In his description attached to his complaint, plaintiff explained as follows: “I
called the security guard [for ODOT] and he told me that at about noon someone from
the Lebanon Correctional Institute was making their parameter check and asked why
our car was in the public parking lot. * * * Our security guard stated that he did not know
anything about a car out front. So the Ohio State Highway Patrol [OSHP] was called on
the vehicle. The patrol arrived and inventoried the car and contents and called Case
Towing, LLC to remove the car from the parking slot. See attached police custody
report and towing bill from Case Towing. There are not any towing signs posted in the
parking area of this facility.”
       {¶2}      Plaintiff stated he paid $65.00 towing fees to Case Towing.         Plaintiff
contended OSHP had no authority to remove the vehicle and that the trooper who had
the car removed, Trooper Staples, violated Ohio Revised Code Section 4513.61 in that
the car had not been parked for more than 48 hours, nor was the vehicle blocking traffic.
Consequently, plaintiff filed this complaint seeking to recover $90.00, the total amount
he paid to Case Towing plus reimbursement of the filing fee. The requisite $25.00 filing
fee was paid.
       {¶3}      Plaintiff submitted several photographs depicting the parking areas in front
of ODOT District 8 headquarters. In addition, plaintiff included a copy of the OSHP
custody report which listed “vehicle trespassing on ODOT SR 741” as the reason for
taking the vehicle into custody. Under remarks, Trooper Staples wrote,”Guard advised
he had not seen the vehicle, advised to tow it.” As part of the inventory listing, Trooper
Staples noted that four keys were located in the vehicle, including keys to the ignition.
       {¶4}      Defendant, OSHP, denied liability and explained that plaintiff’s car was
towed because it constituted a security threat for Lebanon Correctional Institute(LeCI),
in that the unlocked car was parked close to the perimeter of the prison facility with the
keys to the ignition readily available inside the car. Trooper Staples confirmed that the
car was unlocked and the key to the ignition was located inside the driver’s door.
Defendant maintained that the ODOT guard did not see the person who came into the
lot and parked the car.         The guard characterized the vehicle as “trespassing,” and
requested that it be towed from the lot. According to defendant, an OSHP dispatcher
attempted to contact plaintiff via his cell phone; however, the call went unanswered.
Defendant's investigating trooper, acting on the request of ODOT and due to the
concerns raised by personnel at the Lebanon Correctional Institute, ordered plaintiff's
vehicle towed from the area.
       {¶5}      Defendant maintained OSHP has statutory authority to “police state
property”     pursuant to ORC 5503.02.          Defendant contended that pursuant to ORC
4513.61, “an OSP Trooper, sheriff’s deputy or local police officer may order into storage
any motor vehicle that has come into their possession as a result of the performance of


       1
           The court notes that May 22, 2011, was a weekend day, Sunday.
[their] duties.”2 Defendant asserted R.C. 4513.61 is applicable to the instant claim and
therefore has implied it is immune from liability for vehicle towing fees.
        {¶6}     Plaintiff did not file a response.
        {¶7}     Upon review, the trier of facts finds that OSHP had authority pursuant to
ORC 4513.61 to order the removal of plaintiff’s vehicle under the circumstances of this
situation. Plaintiff’s unlocked vehicle was parked on public property, on the weekend, in
close proximity to the perimeter of a state-operated prison facility, and with keys to the
ignition readily available.        The security personnel from LeCI and ODOT expressed
legitimate security concerns to Trooper Staples. OSHP made reasonable attempts to
contact the owner of the vehicle prior to having the vehicle towed. Accordingly, the
OSHP’s seizure and conveyance of plaintiff's property was not wrongful. Furthermore,
plaintiff has failed to offer any other legal premise actionable in this court that may
entitle him to recovery from defendant, OSHP.




        2
           ORC 4513.61, states, in relevant part, “a state highway patrol trooper, upon notification to the
sheriff or chief of police of such action and of the location of the place of storage, may order into storage
any motor vehicle, including an abandoned junk motor vehicle as defined in section 4513.63 of the
Revised Code, that has come into the possession of the sheriff, chief of police, or state highway patrol
trooper as a result of the performance of the sheriff's, chief's, or trooper's duties or that has been left on a
public street or other property open to the public for purposes of vehicular travel, or upon or within the
right-of-way of any road or highway, for forty-eight hours or longer without notification to the sheriff or
chief of police of the reasons for leaving the motor vehicle in such place, except that when such a motor
vehicle constitutes an obstruction to traffic it may be ordered into storage immediately.”
                                  Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




RONALD S. KRAMER

          Plaintiff

          v.

OHIO DEPT. OF PUBLIC SAFETY

          Defendant

          Case No. 2011-09748-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION


          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                   ________________________________
                                                   DANIEL R. BORCHERT
                                                   Deputy Clerk

Entry cc:

Ronald S. Kramer                                   Bridget C. Coontz
323 W. Main Street-Box 65                          Assistant Attorney General
Newtonsville, Ohio 45158                           Ohio State Highway Patrol-Legal
                                                   1970 West Broad Street, Suite 531
                                                   Columbus, Ohio 43223
SJM/laa
12/1
Filed 12/13/11
Sent to S.C. reporter 5/10/12